Name: Commission Implementing Regulation (EU) NoÃ 1249/2011 of 29Ã November 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/39 COMMISSION IMPLEMENTING REGULATION (EU) No 1249/2011 of 29 November 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of 3 months, continue to be invoked by the holder, pursuant to Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of 3 months pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A portable battery-operated apparatus for capturing and recording video, with dimensions of approximately 10 Ã  5,5 Ã  2 cm (so-called pocket sized video recorder) comprising:  a camera lens and a digital zoom,  a microphone,  a loudspeaker,  an LCD display with a diagonal measurement of the screen of approximately 5 cm (2 inches),  a microprocessor,  a memory of 2 GB, and  USB and AV interfaces. The apparatus is only capable of capturing and recording video files in the form of sequences of images in MPEG4-AVI format. Video is recorded in a resolution of 640 Ã  480 pixels at 30 frames per second for a maximum of 2 hours. Video sequences recorded by the apparatus can either be transferred to an automatic data-processing (ADP) machine, via the USB interface, without modifying the format of the video files, or to a digital video recorder, a monitor or a television set via the AV interface. Video files can be transferred to the apparatus from an ADP machine, via the USB interface. 8525 80 99 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8525, 8525 80 and 8525 80 99. As the apparatus is only capable of recording video, classification as a digital camera under CN code 8525 80 30 is excluded. Given its characteristics, the apparatus is a video camera recorder. As the apparatus is capable of recording video files from sources other than the incorporated television camera, classification under CN code 8525 80 91 as video camera recorders only able to record sound and images taken by the television camera is excluded. It is therefore to be classified under CN code 8525 80 99 as other video camera recorders.